Title: Samuel L. Mitchill to Thomas Jefferson, 21 May 1819
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


          
            Sir
            New york, May 21st 1819
          
          Dr Thomas Sewall of Ipswich, Massachusetts after having been well recommended to me, and engaged for some time in viewing New york, is about to depart for the South.
          He informs me it is his intention to visit you at Monticello,. I avail myself of the opportunity to send you a few Squash & Melon seeds just arrived from Lima by the US Ship ontario, and the publications made by our Society here for instructing the deaf and dumb.
          I know I might have forwarded them by the mail, but that would have deprived the gentleman of the pleasure of presenting them in person.
          
            I beg you to accept the assurance, once more, of my high respect
            Saml L Mitchill
          
        